DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 and 1/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as an apparatus (claims 1-8 and 15), a machine (claims 9-13) and a process (claim 14).  Accordingly, claims 1-15 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 9, 14, and 15 includes limitations that recite at least one abstract idea.

Claim 1:
A sample inspection plan management that manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, comprising:
acquires a sample inspection plan created by a doctor via a system of the hospital;


acquires an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a patient sample and acquiring a result of the sample collected are managing personal behaviors.  For instance, a physician can use the acquired sample to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because managing the acquisition of the sample from the patient can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 9:
A sample inspection plan management manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital,
including
acquires a sample inspection plan created by a doctor via a system of the hospital,

acquires an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a patient sample and acquiring a result of the sample collected are managing personal behaviors.  For instance, a physician can use the acquired sample to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because managing the acquisition of the sample from the patient can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 14:
A sample inspection plan management method of managing a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, the method comprising:
an inspection plan acquisition step of acquiring a sample inspection plan created by a doctor via a system of the hospital;
a delivery information output step of outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan; and

Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a patient sample and acquiring a result of the sample collected are managing personal behaviors.  For instance, a physician can use the acquired sample to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because managing the acquisition of the sample from the patient can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

Claim 15:
Managing a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, comprising:
acquiring a sample inspection plan created by a doctor via a system of the hospital;
outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan; and

Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a patient sample and acquiring a result of the sample collected are managing personal behaviors.  For instance, a physician can use the acquired sample to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because managing the acquisition of the sample from the patient can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements

activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
A sample inspection plan management device that manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, the device comprising:
an inspection plan acquisition unit that acquires a sample inspection plan created by a doctor via a system of the hospital;
a delivery information output unit that outputs delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan; and
an inspection result acquisition unit that acquires an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery 
Claim 9:
A sample inspection plan management system comprising a server device connected to communicate with a network,
wherein the server device is a sample inspection plan management device that manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital,
the server device including

an inspection plan acquisition unit that acquires a sample inspection plan created by a doctor via a system of the hospital,
a delivery information output unit that outputs delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, and
an inspection result acquisition unit that acquires an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit.
Claim 14:
A sample inspection plan management method of managing a sample inspection plan in a case where a sample inspection is implemented by using a 
an inspection plan acquisition step of acquiring a sample inspection plan created by a doctor via a system of the hospital;
a delivery information output step of outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan; and
an inspection result acquisition step of acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit.
Claim 15:
A non-transitory computer readable recording medium causing a computer to realize a sample inspection plan management function of managing a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital in a case where a command stored in the recording medium is read by a computer, the sample inspection plan management function comprising:
an inspection plan acquisition function of acquiring a sample inspection plan created by a doctor via a system of the hospital;
a delivery information output function of outputting delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan; and
an inspection result acquisition function of acquiring an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).

abstract idea into a practical application as set forth below:
Claim 2: The claim recites an inspection result output unit that outputs the inspection result acquired by using the inspection result acquisition unit to the system of the hospital., which is an abstract idea of certain method of organizing human activity, because of the claim reciting personal behaviors and mathematical concepts performed in the mind.
Claim 3: The claim recites wherein the inspection result output unit outputs the inspection result acquired by using the inspection result acquisition unit to a medical examinee terminal device used by the medical examinee, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claims 4 and 10: These claims recite wherein the inspection plan acquisition unit acquires the sample inspection plan including at least one of a kind of the sample, a frequency of the sample inspection, or the number of times of the sample inspection, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 5: The claim recites wherein the inspection plan acquisition unit acquires the sample inspection plan created by the doctor by using, as the sample, at least one of blood of human, feces of human, urine of human, blood of animal other than human, feces of animal other than human, or urine of animal other than human, which is an 
Claim 6: The claim recites wherein the delivery information output unit outputs the delivery information to a sample inspection kit providing institution that provides the sample inspection kit, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.

Claim 7: The claim recites wherein the delivery information output unit outputs the delivery information to the inspection institution, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 8: The claim recites wherein the delivery information output unit outputs the delivery information having, as the delivery destination, any of home of the medical examinee, a pharmacy, a store other than the pharmacy, a business office of a delivery company, and a post office, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 11: The claim recites wherein the display unit displays a result of the sample inspection, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 12: The claim recites a providing institution terminal device that is connected to communicate with the network, and is provided in a sample inspection kit providing institution that provides the sample inspection kit, wherein the delivery information output unit outputs the delivery information to the providing institution 
Claims 13: The claim recites an inspection institution terminal device that is connected to communicate with the network, and is provided in the inspection institution, wherein the delivery information output unit outputs the delivery information to the inspection institution terminal device, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8 and 10-13, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-8 and 10-13, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-8 and 10-13, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-15
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

 	As per claims 1-13, with regard to representative claim 1, having an “inspection plan acquisition unit”, “a delivery information output unit”,  “an inspection result acquisition unit”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “a unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The “unit” have in inherent technical implementation. 
	As per claim 15, with regard to representative claim 15, having an “inspection plan acquisition function”, “a delivery information output function”, “an inspection result acquisition function”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “a unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The “unit” have in inherent technical implementation. 
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
 	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Number 10,290,369, Coe, et al., hereinafter Coe.
8.	Regarding claim 1, Coe discloses a sample inspection plan management device that manages a sample inspection plan in a case where a sample inspection is implemented by using a sample inspection kit acquirable by a medical examinee outside a hospital, the device comprising:
	an inspection plan acquisition unit that acquires a sample inspection plan created by a doctor via a system of the hospital, (col. 3, line 64-col. 4, line 2, as ordered by the patient's physician, and seamlessly integrates with the testing a variety of disease management services that assist the patient and physician in achieving the best possible patient outcome based on the test results and other relevant information, and col. 7, line 65-col. 8, line 3, the patient may provide the sample to the lab via mail, courier, or other shipping service such as UPS or FedEx. FIG. 2 is a patient sample 
	a delivery information output unit that outputs delivery information including a delivery destination of the sample inspection kit based on the sample inspection plan, (col. 7, line 65-col. 8, line 3, the patient may provide the sample to the lab via mail, courier, or other shipping service such as UPS or FedEx. FIG. 2 is a patient sample shipping box according to one embodiment. In various embodiments, such a shipping box may include instructions regarding handling and processing the sample); and
	an inspection result acquisition unit that acquires an inspection result of a sample collected by using the sample inspection kit delivered based on the delivery information via a system of an inspection institution that implements the sample inspection by retrieving the sample inspection kit, (col. 9, lines 46-55, IGS. 9A and 9B is the Laboratory Results section of a Patient Results Report according to a further embodiment. In addition to the features described above in connection with FIG. 4, the Patient Results Report depicted in FIGS. 9A and 9B contains additional features. For example, the Report provides information regarding the patient's stage of CKD and the date of service 910. Further, the Report provides additional data regarding the blood sample from which the results were obtained, such as blood draw date, draw time, and whether the patient was fasting).
9.	Regarding claim 2, Coe discloses the device of claim 1 as described above.  Coe further discloses further comprising:
 	an inspection result output unit that outputs the inspection result acquired by using the inspection result acquisition unit to the system of the hospital, (col. 9, lines 46-910. Further, the Report provides additional data regarding the blood sample from which the results were obtained, such as blood draw date, draw time, and whether the patient was fasting).
10.	Regarding claim 3, Coe discloses the device of claims 1 and 2 as described above.  Coe further discloses  further comprising:
wherein the inspection result output unit outputs the inspection result acquired by using the inspection result acquisition unit to a medical examinee terminal device used by the medical examinee, (col. 3, lines 22-27, a software system by which state of the art, patient-specific treatment recommendations are provided to physicians on the test results report based on state of the art treatment guidelines for the medical condition adjusted according to the individual patient's lab results, treatment history and demographics).
11.	Regarding claim 4, Coe discloses the device of claim 1 as described above.  Coe further discloses  further comprising:
	wherein the inspection plan acquisition unit acquires the sample inspection plan including at least one of a kind of the sample, a frequency of the sample inspection, or the number of times of the sample inspection, (col. 4, lines 2-5, Examples of types of testing include blood testing, urine testing, EKG testing, stress testing, x-ray, colonoscopy, biopsy, and others and col. 24, lines 10-15, Patients have different types 
12.	Regarding claim 5, Coe discloses the device of claim 1 as described above.  Coe further discloses  further comprising:
 	wherein the inspection plan acquisition unit acquires the sample inspection plan created by the doctor by using, as the sample, at least one of blood of human, feces of human, urine of human, blood of animal other than human, feces of animal other than human, or urine of animal other than human, (col. 4, lines 2-5, Examples of types of testing include blood testing, urine testing, EKG testing, stress testing, x-ray, colonoscopy, biopsy, and col. 24, lines 10-15, Patients have different types of samples brought to us as a laboratory. Sample types could include (urine, serum, spot urines, etc.). Each medical domain interrogates similar chemistries, measurements, or other order information).
13.	Regarding claim 6, Coe discloses the device of claim 1 as described above.  Coe further discloses  further comprising:
	wherein the delivery information output unit outputs the delivery information to a sample inspection kit providing institution that provides the sample inspection kit, (col. 7, line 65-col. 8, line 3, the patient may provide the sample to the lab via mail, courier, or other shipping service such as UPS or FedEx. FIG. 2 is a patient sample shipping box according to one embodiment. In various embodiments, such a shipping box may include instructions regarding handling and processing the sample).

 	wherein the delivery information output unit outputs the delivery information to the inspection institution, (col. 7, line 65-col. 8, line 3, the patient may provide the sample to the lab via mail, courier, or other shipping service such as UPS or FedEx. FIG. 2 is a patient sample shipping box according to one embodiment. In various embodiments, such a shipping box may include instructions regarding handling and processing the sample).
15.	Regarding claim 8, Coe discloses the device of claim 1 as described above.  Coe further discloses  further comprising:
	wherein the delivery information output unit outputs the delivery information having, as the delivery destination, any of home of the medical examinee, a pharmacy, a store other than the pharmacy, a business office of a delivery company, and a post office, (col. 7, line 65-col. 8, line 3, the patient may provide the sample to the lab via mail, courier, or other shipping service such as UPS or FedEx. FIG. 2 is a patient sample shipping box according to one embodiment. In various embodiments, such a shipping box may include instructions regarding handling and processing the sample).
16.	With regard to claims 9 and 10, these claims are rejected for the same reasons as set forth above with regard to claims 1 and 4.
17.	Regarding claim 11, Coe discloses the system of claims 9 and 10 as described above.  Coe further discloses wherein the display unit displays a result of the sample inspection, (col. 9, line 63-col. 10, line4, FIG. 5 is the portion of a Patient Results Report displaying summary eGFR, blood pressure, and proteinuria according to one 
18.	Regarding claim 12, Coe discloses the system of claim 9 as described above.  Coe further discloses further comprising:
	a providing institution terminal device that is connected to communicate with the network, and is provided in a sample inspection kit providing institution that provides the sample inspection kit, (col. 7, line 65-col. 8, line 3, the patient may provide the sample to the lab via mail, courier, or other shipping service such as UPS or FedEx. FIG. 2 is a patient sample shipping box according to one embodiment. In various embodiments, such a shipping box may include instructions regarding handling and processing the sample and col. 18, lines 37-45, Worldwide Web Consortium, a Web Service is “a software system designed to support interoperable machine-to-machine interaction over a network.),
	wherein the delivery information output unit outputs the delivery information to the providing institution terminal device, (col. 7, line 65-col. 8, line 3, the patient may provide the sample to the lab via mail, courier, or other shipping service such as UPS or FedEx. FIG. 2 is a patient sample shipping box according to one embodiment. In various embodiments, such a shipping box may include instructions regarding handling and processing the sample).
19.	Regarding claim 13, Coe discloses the system of claim 9 as described above.  Coe further discloses further comprising:
	an inspection institution terminal device that is connected to communicate with the network, and is provided in the inspection institution, (col. 7, line 65-col. 8, line 3, the 
	wherein the delivery information output unit outputs the delivery information to the inspection institution terminal device, (col. 7, line 65-col. 8, line 3, the patient may provide the sample to the lab via mail, courier, or other shipping service such as UPS or FedEx. FIG. 2 is a patient sample shipping box according to one embodiment. In various embodiments, such a shipping box may include instructions regarding handling and processing the sample).
20.	With regard to claims 14 and 15, these claims are rejected for the same reasons as set forth above with regard to claim 1.  Coe further discloses a non-transitory computer readable recording medium, (col. 15, lines 36-42, The Data Layer may include a Data Access Layer. The Data Access Layer may include one or more software programs executable on a computer. The components of the Data Layer 1315 may reside on a different computer (or set of computers) as the components of the Web Layer 1305 and/or the Middle Tier 1310. Or they may reside on the same set of computers).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	System for tracking secure medical test cards (US 5612870 A) teaches providing for tracking information associated with a plurality of test cards. Each of the test cards is anonymously associated with a patient such that the patient's identity is unknown to a central monitoring system. A first set of unique personal identification numbers (PINs) is stored in a PIN database in the central monitoring system, and a first digital signal representing PINs from the first set of unique PINs is provided to a test kit assembler. A second digital signal, representing test kits actually assembled, is received from the test kit assembler in the central monitoring system. Each of the test kits actually assembled includes a test card having one of the unique PINs from the first set of unique PINs associated therewith. The first set of unique PINs is tracked by updating the PIN database in response to the second digital signal. A third digital signal, representing a second set of unique PINs, is provided from the central monitoring system to a test lab in response to the second digital signal. A fourth digital signal, representing test cards received at the test lab from patients, is received from the test lab in the central monitoring system. The test cards are known to the central monitoring system only by the first set of unique PINs. The first set of unique PINs is further tracked from the central monitoring system by updating the PIN database and a test results database in response to the fourth digital signal;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362. The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626